Title: To George Washington from Clement Biddle, 1 August 1790
From: Biddle, Clement
To: Washington, George



Sir
Philada Aug: 1. 1790.

I am informed by the Friends of Mr Adam Gilchrist of his Application to your Excellency for the Appointment of Commissioner of Loans for the State of South Carolina and Conceive it my Duty to bear testimony to you of his long & faithful Services in my Department during the late War.
This Gentleman was a Lieutenant in Colo. Hartleys Regiment and on the reduction of that Regiment accepted of an Appointment under me and Acted as my Assistant until I left the Army—He was not only my principal Cashier & Accountant but was Employed frequently On difficult Cases & was made prisoner while on service in procuring & forwarding forage for the Army at the time of Colo. Bailors Regiment being ⟨surprized⟩ & remained a Prisoner for some time until Exchanged—Since the War he married a Daughter of Dr Budd One of the Members of Assembly for Charleston & has been settled there in Trade for some Years—He is a perfect Accountant and I should not have presumed to say this much in his favour but from the high opinion I have of his Integrity & Industry And his services in my Department will apologize for the liberty I have taken in his behalf.

I have the honour to be With the greatest Respect Your Mo. Obeidt & Very hume serv.

C.B.

